1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


2
                                                                Mar 25, 2020
3                      UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK


                      EASTERN DISTRICT OF WASHINGTON
4
     LARRY CARTER, an individual,             No. 2:19-cv-00110-SMJ
5
                             Plaintiff,
6                                             ORDER DISMISSING CASE
                v.
7
     LITHIA OF SPOKANE II INC., a
8    Washington corporation,

9                            Defendant.

10        On March 25, 2020, the parties filed a stipulated dismissal, ECF No. 18.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure

12   41(a)(1)(B), IT IS HEREBY ORDERED:

13        1.    The parties’ Stipulated Motion to Dismiss, ECF No. 18, is

14              GRANTED.

15        2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16              bear their own costs and attorney fees.

17        3.    All pending motions are DENIED AS MOOT.

18        4.    All hearings and other deadlines are STRICKEN.

19        5.    The Clerk’s Office is directed to CLOSE this file.

20



     ORDER DISMISSING CASE – 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 25th day of March 2020.

4
                        __________________________
5                       SALVADOR MENDOZA, JR.
                        United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
